—Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered November 13, 1990, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence. By decision and order dated August 9, 1993, this Court remitted the case to the County Court, Nassau County, "to hear and report as to whether the material in possession of the prosecutor at issue here contains statements of the witness Zachary Green”, and the appeal was held in abeyance in the interim (People v Shaw, 196 AD2d 558). The Supreme Court has now filed its report.
Ordered that the judgment is affirmed.
The testimony at the hearing established that the Assistant District Attorney had compiled a list of questions in preparation of his witness’s testimony. The questions do not constitute Rosario material (see, People v Gallardo, 196 AD2d 551; People v Roberts, 178 AD2d 622). Further, three extremely brief factual statements contained within the list of questions were the prosecutor’s work product and not statements made by Zachary Green during his pretrial interview. Accordingly, there was no Rosario violation (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Miller, Santucci and Joy, JJ., concur.